Krowles, J.,
(dissenting.) This is an action at law. The complaint sets forth sufficient facts to show that plaintiff received a grant from the United States of all odd alternate sections of land within 40 miles of the line of its railroad as definitely located in Montana, not mineral, and which at the time its line of railroad was definitely fixed, were not reserved, sold, granted or otherwise appropriated, and free from pre-emption, or other claims or rights. It is further set forth that the land described in the complaint was a portion- of one of the said odd sections within 40 miles of the line of the road of plaintiff as definitely located; that defendants have taken possession of the same, and now -withhold the possession thereof from plaintiff. It is not statéd directly that the said land is non-mineral, but that it was not known to be such at the date of said grant on July 2, 1864, nor, at the time the general route of said railroad was located in 1872. It is alleged, however, that it was more valuable at said dates for grazing, than mining purposes and that when the land was surveyed in 1868, it was returned by the surveyor as non-mineral. In 1886, it is alleged that plaintiff listed in the United States land-office at Helena, with other lands, the premises in controversy, and paid for filing such list the fees allowed by law, and the receiver duly accepted the same and approved of said list, and certified the same to the commissioner of the general land-office, and that that list remains in both land-offices, and no part of the fees so paid have been returned to *610plaintiff. It is also alleged that at the time of filing said list said land was not known to be mineral, or had any value for mining purposes, but that during the year 1888, certain veins or lodes of rock in place bearing gold, silver and other precious metals were discovered thereon, and thereafter to-wit, on the 20th day of June, 1888, a portion of defendants and under whom the others claim located said lodes as mineral land under the name of the “Vanderbilt,” “Four Jacks,” “N.-Y. Central” and “Hudson River ” respectively, and on the 9th day of May, of said year, another lode under the name of the “Chauncey Depew” lode, and that they are now in possession of said locations and are extracting ore therefrom, and have taken therefrom ore of over the value of $100, and that the value of all the property is oyer $6,000. The defendants have demurred to this complaint, on the ground that the same does not state facts sufficient to constitute'a cause of action.
There is, undoubtedly, much in this complaint that might be called redundant or irrelevant matter. But concerning this the court is not called to rule. If a complaint states facts which show that plaintiff is not entitled to recover, then the ground of demurrer, that it does not state facts sufficient to .constitute a cause of action will lie. In this case plaintiff undertook to set up certain facts which would show- that the land in controversy was within the grant to it, and not within the exception of that grant as being mineral, as that grant, it claims, should be interpreted. In order to recover for rents, issues and profits, the location of lodes on the premises and the extracting of ore therefrom is averred. It appears also that no patent had ever issued to plaintiff for the premises. While the complaint is not as satisfactory as it might be, upon the point as to whether the premises are now known to be mineral land or not, still, I think enough appears to show that they are of that character. It appears that they are over the value of $6,000, and that over $100 worth of ore has been taken from them, and that the lodes located contain gold and silver. I do not conceive that in determining whether or not land is mineral land the question is whether or not it is more valuable for the mineral therein, than it is for grazing or agriculture. The statute of thg United States, upon mineral lands is “in all cases land valuable for minerals shall be reserved from sale, except as otherwise-expressly directed by law.” Rev. St. U. S. § 2818. So I would say, that lands which have a market value for the minerals therein, without any reference to any other character or quality connected therewith are mineral lands. I do not think it is necessary to show that the lands contain paying mines. Such has not been the accepted definition of mineral lands in the land' department of the United States, or by those engaged in mining avocations in this country. Land is being claimed almost every day as mineral, which contain no such mines, and the United States land department is almost daily issuing patents for such lands as mineral. The term tf mineral lands” must be considered as having been used by congress in the sense in which that term was used by practical men in mining engaged in that industry at the date of the grant. Lands are often sold for large sums of money on account of the *611minerals therein which have never been worked to a profit for such. With this definition of mineral lands, I think it safe to say that the premises in controversy must be classed as mineral.
The question then arises, whether, not having been known to be mineral at the date of the grant of land to plaintiff on July 2, 1864, nor at the date when the general route of its road was located in 1872, nor at the time it was listed by plaintiff for patent as within its grant, in 1886, but now, known to be mineral, it must be classed as within plaintiff’s grant. The grant of land to the Northern Pacific Railroad Company, is contained in the third section of the statute of the United States organizing that company, and the part necessary to be considered in this ease is as follows:
“That there he and is hereby granted to the Northern Pacific Railroad Company, its successors and assigns for the purpose of aiding in the construction of said railroad and telegraph line to the Pacific coast, and to secure the safe transportation of the mails, troops, munitions of war and public stores, over the route of said railway, every alternate section of public land not mineral, designated by odd numbers, to the amount of twenty alternate sections per mile on each side of said railroad line as said company may adopt through the territories of the United States, and ton alternate sections of land per mile on each side of said railroad where it passes through any state, and whenever on the line thereof the United States have full title not reserved, sold, granted or otherwise appropriated, and free from pre-emption or other claims or rights at the time the line of said road is definitely fixed and a plat thereof filed in the office of the commissioner of the general land-office: * * * Provided, further, that all mineral lands be, and the same are hereby excluded from the operations of this act, and in lieu thereof a like quantity of unoccupied and unappropriated agricultural lands in odd-numbered sections nearest to the line of said road may be selected as above provided. ”
The contention of plaintiff is that the above grant is one in prsesenti conveying the fee to it at the date thereof, and that it should embrace all lands within the limits of its grant not known to be mineral, or which there was no reasonable ground for believing to be mineral at such date. In other words, in the exception, and in the proviso in the grant in regard to mineral lands it should read, not known to be mineral or which there was no reasonable ground for believing to be mineral. This brings up for consideration the question, as to how this grant should be construed. It is a public or legislative grant made by a statute of congress.
“Ill all questions of construction arising under grants between the government and the citizen, a different rule prevails in one respect from that adopted in questions between individuals. Retween the latter, the construction if doubtful, is always to be in favor of the grantee and against the grantor, whereas in the ease of the government, the construction is always against the grantee and in favor of the government.” 3 Washb. Real Prop. (4th Ed.) p. 190.
One of the leading cases upon the subject of legislative grants is that of Charles River Bridge v. Warren Bridge, 11 Pet. 420. It is a ease very often referred to, and is the foundation of much of the federal jurisprudence upon this point. The decision was delivered by the distinguished
*612Chief Justice Taney, and in it the court said: “The rule of construction in such cases is well settled both in England, and by the decisions of our own tribunals.” In 2 Barn. & Adol. 793, in the case of Stourbridge v. Wheeley, the court says:
“The canal having been made under an act of parliament, the rights of the plaintiff are derived entirely from that act. This, like many other cases, is a bargain between a company of adventurers and the public, the terms of which are expressed in the statute, and the rule of construction in all such cases is now fully established to be this, that any ambiguity in the terms of the contract must operate against the adventurers, and in favor of the public, and the plaintiff can claim nothing that is not clearly given by the act.”
This rule of construction is fully adopted by the supreme court in the above case. This question came again before the supreme court in the case of Railroad Co. v. Litchfield, 23 How. 66, and it holds this language, in referring to a legislative grant similar to the one of plaintiff’s under consideration:
“All grants of this description are strictly construed against the grantees; nothing passes but what is conveyed in clear and explicit language, and as the rights here claimed are derived entirely from the act of congress, the donation stands on the same footing of a grant by the public to a private company, the terms of which must be plainly expressed in the statute, and if not thus expressed they cannot be implied.”
And in this case the court quotes with approval, the reason for this rule of construction from, Gildart v. Gladstone, 11 East, 675:
“The reason of the above rule is obvious — parties seeking grants for private purposes usually draw the bills making them. If they do not make the language explicit and clear to pass everything that is intended to be passed, it is their own fault, while on the other hand such a construction has a tendency to prevent parties from inserting ambiguous language for the purpose of taking by ingenious interpretation and insinuation, that which cannot be obtained by plain and express terms.”
In the case of Rice v. Railroad Co., 1 Black, 360, the supreme court say: “It is the settled rule-of construction that public grants are to be construed strictly and that nothing passes by implication.” It has been urged, however, that the legislative or public grant in the case at bar was for a valuable consideration and should therefore be subject to the same rule of construction as grants between private parties, and hence liberally in favor of the grantee, and in such a manner as to give it a full and liberal operation, so as to carry out the legislative intent. It is not necessary now to discuss this rule of interpretation and show its limitations.
Every one of the above legislative grants referred to were made upon the same consideration as the grant to plaintiff, namely the construction of an internal improvement of some value to the public. The supreme court, however, has held that all these grants are subject to be strictly construed, and in the case of Leavenworth, etc., R. Co. v. U. S., 92 U. S. 733, it was held that all these railroad grants should receive a strict construction against the grantee. In that case the court held this language:
*613“The difference would seem to imply obscurity in the act; but be this as it may, the rules which govern the interpretation of legislative grants are so well settled by this court, that they hardly need be reasserted. They apply as well to grants of land to states to aid in building railroads as to grants of special privileges to private corporations. In both cases the legislature, prompted by the supposed wants of the public, confers on others the means of securing an object the accomplishment of which it desires to promote, but declines to undertake. ”
Here is a distinct assertion that these rules of interpretation apply to all such railroad grants as plaintiff’s. And in this case, again, in regard to the rules of construction of the grant then under consideration says:
“It should be neither enlarged by ingenious reasoning, nor diminished by strained construction, the interpretation must be reasonable, and sucli as will give effect to the intent of congress. This is to be ascertained from the terms employed, the situation of the parties, and the nature of the grant. If the terms are plain and unambiguous, there can be no difficulty in interpreting them, but if they admit of different meanings, one of extension, and the other of limitation, they must be accepted in a sense favorable to the grantor. And if rights claimed under the government be set up against it, they must be so clearly defined that there can be no question of the purpose of congress to confer them. In other words what is not given expressly, or by necessary implication, is withheld.”
Upon this point of the construction of legislative grants I have quoted liberally from the masters in the domain of our jurisprudence, and their language gives no uncertain sound. Legislative grants must be construed most strongly against the grantee, and must not be enlarged by implication. In looking at the terms in the grant we find mineral lands are excepted therefrom. This was in accordance with the settled policy of the government. In the case of Mining Co. v. Consolidated Min. Co., 102 U. S. 167, the supreme court held that it was the public policy of the United States not to dispose of its mineral lands as agricultural, or in any other way than as mineral lands to be devoted to the pursuit of mining, and as provided in a special statute upon that subject. And in that case the court on account of this well-known policy inserted into a grant of the sixteenth and thirty-second sections of land to the state of California for common schools, an exception of mineral lands, although, no such terms appear in the grant. This was based upon the ground, that considering this settled policy of congress, it could not have intended to grant to California, for school purposes, mineral lands. The Northern Pacific Railroad Company grant was one in prsesenti as I have said conveying the legal title. This view although I conceive to be in conflict with other decisions of the supreme court, upon this point, is supported it appears, to me, by the later decisions of that distinguished tribunal. Butte v. Railroad Co., 119 U. S. 55, 7 Sup. Ct. Rep. 100; Railroad Co. v. Price Co., 133 U. S. 496, 10 Sup. Ct. Rep. 341; Denny v. Dodson. 13 Sawy. 68, 32 Fed. Rep. 899. The title of plaintiff took effect on July 2, 1864. By inserting the words into its grant, known mineral lands or lands which there were reasonable grounds for supposing were mineral, and it is apparent, then, that in Montana, and northern Idaho, along the route of plaintiff’s road, its grant would be materially enlarged. On *614July 2, 1864, comparatively little was known of tbe great mineral resources of this section. There were but two mining camps of any importance in ^Montana, at that time and one of these was south of the 40-mile limit of that road. The great quartz mining interests of Montana, were then almost, if not entirely, unprospected. In northern Idaho no mineral developments had been made worthy of mention, nothing was known of its great mineral resources. It may be said that the only mines then sought for were placers. But few miners in this section knew anything of silver or copper mining, and none had any knowledge of the extent of these mines along the route of plaintiff's road. Silver mining had not existed in the United States for more than five years previous to 1864, and gold quartz mining in the western states and territories, not more than ten years. Copper mining was only known on the shores of Lake Superior in Michigan. None of this country had been surveyed. Plaintiff did not know just what route would be selected for its road. It had not been surveyed even in a preliminary way. Large portions of the country had never been explored, except by wandering bands of trappers. Gold mining confined to placers, had existed in Montana, for only two years. Under these circumstances it is reasonable to suppose that congress knew that there was but little known of the mineral resources of this section. That if it intended to exclude only known mineral lands, or those concerning which there were reasonable grounds for considering were mineral, it was not excepting any extent of mineral lands, and it might as well have left out that exception in the grant. Considering the settled policy of the government in regard to its mineral lands, and the rules of construction of legislative grants and the limited knowledge which prevailed in regard to the mineral resources along the route of plaintiff’s road at the date of the grant, and I do not think it proper to extend that grant by inserting the words desired in the exception of mineral lands therein. I see no reason for enlarging that grant by adding words or ternrs not placed there by congress. In the case of Leavenworth, etc., R. Co. v. U. S., 92 U. S. 733-751, the supreme court quoted with approval these words from Rex v. Burrell, 12 Adol. & E. 460: “I see the necessity of not importing into statutes words which are not found there, such a mode of interpretation only gives occasion to endless difficulty.” And the supreme court adds: “Courts have always treated the subject in the same way when asked to supply words in order to give a statute a particular meaning which it would not bear without them.” In the case of Newhall v. Sanger, 92 U. S. 761-765, the court said, in interpreting a statute: “It is said this means, lawfully claimed, but there is no authority to import a word into a statute in order to change its meaning.” We were met in the argument in this case with the assertion that it was not sought by plaintiff to insert any words into the grant. That the word “known” was a part of the definition of'mineral lands; that lands were not mineral lands until they were known to be such. In other words the Comstock lode of Nevada; the rich placers of Alder gulch and Confederate gulch; and the valuable lodes at Butte City in Montana, were not mineral lands until they were *615discovered to be such. Up to this time they were agricultural land. It appears to me that this is a novel and original term to be imported into the definition of mineral land, and I cannot consent to its use. I think hereafter I may show how this word “known” came to be used in connection with mineral lands, and that it had nothing to do with the definition of the same. I do not see how congress could have declared more emphatically than it did in this act, that it did not intend to grant to plaintiff mineral lands. In the granting clause in the section making the grant, it excepted mineral lands; then in a proviso attached to the same said: “That all mineral lands be, and the same are hereby excluded from the operation of this act.”
The only question of difficulty is, to determine, what are mineral lands, and when this is reached they did not pass to plaintiff in its grant. I cannot consent to any construction of that grant which will modify and enlarge its terms. It is true that the learned court, in the case of Francoeur v. Newhouse, 40 Fed. Rep. 618, made a construction of the legislative grant of land to the Central Pacific Railroad Company which is adverse to this view. The grant of land to that company was made in terms almost identical to that made to plaintiff. The construction of that grant in that case in effect placed the word “known” before mineral in that grant, or the terms “which there was reasonable ground to suppose or believe were mineral.” The distinguished judge who rendered that opinion gave the weight of his great reputation, to that construction. He has given many years of labor to interpreting congressional and other grants, and to the construction of the mineral statutes of the United States. For years, upon the subject of the law in regard to mineral lands, I have been accustomed to follow him. He is the presiding judge of this circuit; hence it is with much hesitancy and some trepidation that I assume to differ with him in this matter. He held that he was forced to his conclusions on account of the rulings of the supreme court in the cases of Deffeback v. Hawke, 115 U. S. 399, 6 Sup. Ct. Rep. 95, and Colorado Coal, etc., Co. v. U.S., 123 U. S. 309, 8 Sup.Ct. Rep. 131. In neither of these cases was the supreme court considering statutes like the grant to the plaintiff. In the first the court was called upon to construe the statute in relation to the entry and purchase of town-sites. In this case the policy of the government was reviewed in regard to mineral lands. In this connection the court considered the pre-emption and homestead laws as well as the town-site act. They were classed together, and it was held that only the same character of lands could be purchased under any of these acts. It was found that under the pre-emption and homestead acts, lands containing known salines and mines, could not be purchased. In the towTn-sitc act it was provided that by virtue of its provisions no title should be acquired “to any mine of gold, silver, cinnabar or copper, or to any valid mining claim or possession held under existing laws.” The court was then confronted by the mineral act of congress, the first section of which provides: “In all cases lands valuable for minerals shall be reserved from sale except as otherwise expressly provided.” These statutes were all in pari materia, and hence the court *616was authorized to construe them together. They .are general statutes relating to one subject, the sale and disposal of the public lands. They had to be harmonized. And the court held that under the above acts, in regard to pre-emptions, homesteads and town-sites, land could be purchased which was not known to be mineral. In this case, nowhere, was there anything that would bear upon grants of land to private corporations in aid of the construction of railroads. Here for the first time, we find the phrase “lands known at the time of the sale to be valuable for minerals.” The court said:
“It is plain from this brief statement of the legislation of congress, that no title from the United States, to land known at the time of the sale to be valuable for its minerals of gold, silver, cinnabar or copper, can be obtained under the pre-emption or homestead laws, or the town-site laws, or in any other way than as prescribed by the laws specially authorizing the sale of such lands except, in the states of Michigan, Wisconsin, Minnesota, Missouri, and Kansas.”
I think hereafter I may be able to show why the court used the above language: “lands known at the time of its sale to be valuable for its minerals,” etc. In the case of Colorado Coal, etc., Co. v. U. S., supra, the court was called upon to construe the pre-emption act, and the mineral act. It classed coal lands as mineral lands and followdng Deffeback v. Hawke, supra, said, that lands known at the time of sale to contain mines, or which were at that time known to be valuable for the minerals therein contained, could not be obtained under the pre-emption act. In this, there was no construction of any such grant as plaintiff’s.
In the argument in this case, the recent decision in the supreme court of Davis v. Weibbold, was cited. This was an action on the part of a mineral claimant who had obtained a patent to a parcel of land within the exterior limits of the Butte town-site, which patent was subsequent to that of the patent lor the town-site. The defendant, Davis, offered to prove that at the time of the issuing of the patent which would relate of course, to the time when the sale of the Butte town-site was consummated, that the premises embraced within the Weibbold patent, were not known to be valuable for minerals. This evidence was introduced for the purpose of showing that the land was subject to purchase as a town-site at that time. This was excluded, and the defendant, Davis, appealed to the supreme court of the United States, assigning this ruling among others, as error. Now in this case all that the court was called upon to consider, was the mineral act and town-site act, and statutes in pari ma-teria. There are some declarations in that opinion which taken by themselves, might lead to the inference, that the court had expressed its opinion upon the point at issue. For instance it says: '
“It would seem from this uniform construction of that department of the government specially intrusted with the supervision of proceedings required for the alienation of the public lands including those that embrace minerals, and also of the courts of the mining states, federal, and state, whose attention has been called to the subject, that the exception of mineral lands from grants, in the acts of congress, should be considered to apply only to such lands as were at the time of the grant known to be so valuable for their minerals a.s to justify expenditure for their extraction. 'The grant or patent when issued *617would thus be held to carry with it the determination of the proper authorities that the land patented was not subject to the exception stated.”
In connection with a railroad grant like plaintiff’s, which was made by an act of congress, it would be difficult to speak of it as having issued to plaintiff. “Issued,” when we speak of a deed or patent usually means-“delivered.” In considering a legislative grant the term does not apply. What are the proper authorities to determine that any lands were not subject to an exception stated in a grant, if we confine ourselves to the date of the grant? Congress when acting officially usually expresses its determination in laws. It is a legislative, not a judicial body. If congress has not determined this matter by the terms of its enactments, I cannot see how it has determined it at all. The grant to plaintiff was in the nature of a float, and attached to no specific land until the date the line of its road was definitely fixed, and a plat thereof filed in the office of the commissioner of the general land-office. It was some 18 years after the date of the grant before this definite route was fixed in Montana. Can it be, that congress, 18 years before the grant took precision in any way, determined what land was not subject to the exception stated in the grant? I think this cannot be maintained. I cannot help thinking, that the term “grant” used in the above quotation, was used as synonymous with the term “patent,” or of land specifically described. The land department is a special tribunal intrusted with the power, I think, of determining such matters, and does determine them when awarding a patent. If, however, it should be considered that the term “grant” as used in that clause referred to legislative grants like plaintiff’s, then that question in that case was not before the court for consideration, and the rule of the supreme court as expressed in Cohens v. Virginia, 6 Wheat. 264, applies: “That general expressions in every opinion are to be taken in connection with the case in which these expressions are used. If they go beyond the case they may be respected, but ought not to control the judgment in a subsequent suit when the very point is presented for decision.” There was no argument or facts, in the ease of Davis v. Weibbold, upon which to base any ruling upon the construction of the terms of plaintiff’s grant. It is said, however, that the statute making plaintiffs grant, and the town-site act are in pari materia, and the construction of one applies to the other. In the first place, the terms in the town-site act the court was called upon to construe, are very different from those in plaintiff’s grant. In the next place, the statutes are not in pari materia. They do not relate to the same subject. The town-site act is a general law providing for the disposal of public lands in certain cases. It is part of a system of laws upon the subject of the disposal of such lands. The grant to plaintiff, is one to a private corporation, to aid it in constructing a railroad. If it is in pari materia with the general laws upon the subject of the disposal of public lands, then every grant to a private or public corporation in aid of railroad construction is in pari materia with such general laws, and it follows must be in pari materia with each other. In the case of United Soc. v. Eagle Bank, 7 Conn. 457, the supreme court of that state said:
*618“But private acts of the legislature, conferring distinct rights on different individuals which never can be considered as being one statute or the parts of a general system are not to be interpreted by a mutual reference to each other. As well might a contract between two persons be construed by the terms of another contract between different persons.”
And in speaking of the phrase “pari materia,” the court said: “It is a phrase applicable to public statutes or general laws made at different times, and' in reference to the same subject.” The act making the grant to the plaintiff is not a public statute or- general law. It does not therefore appear to me that the case of Francoeur v. Newhouse, supra, can be considered as supported by the cases cited in the opinion rendered in that case, or when properly considered by the case of Davis v. Weibbold, supra.
I come now to the consideration of how the phrase “known mineral lands,” came to be used. In the case of Johnson v. Towsley, 13 Wall. 72, the doctrine was recognized, that the land department was a special tribunal, having authority to hear and determine questions which might arise in the sale and patenting of public lands. In the case of Steel v. Smelting Co., 106 U. S. 447, 1 Sup. Ct. Rep. 889, in speaking of the land department, the supreme court said:
“That department as we have repeatedly said was established to supervise the various proceedings whereby a conveyance of the title from the United States to portions of the public domain is obtained, and to see that the requirements of different acts of congress are fully complied with. Necessarily therefore, it must consider and pass upon the qualifications of the applicant, the acts he has to perform to secure the title, the nature of the land and whether it is of the class open to sale. Its judgment upon these matters is that of a special tribunal, and is unassailable, except by direct proceedings for its annulment or limitation.”
In the case of French v. Fyan, 93 U. S. 169, the land department having determined that a certain tract of land was swamp land, the supreme court treated this as the determination of a special tribunal which was binding in all actions not brought to annul the patent. In that case the court said: “The patent therefore which is the evidence that the lands contained in it have been identified as swamp land under the act relates back and gives certainty to the title of the date of the grant.” This and the preceding decision referred to, certainly maintain the doctrine that the land department is clothed with authority to determine whether land is mineral or swamp, or not. Following these decisions are the cases of Milling Co. v. Spargo, 8 Sawy. 645, 16 Fed. Rep. 348, and Cowell v. Lammers, 10 Sawy. 246, 21 Fed. Rep. 200. The opinions in both of these cases was delivered by the distinguished judge who delivered the opinion in the case of Francoeur v. Newhouse, supra. In the first, he said: “The land-officers were charged with the duty of ascertaining whether the lands were subject to be patented or not, and that determination is conclusive at least in this action.” In the latter case he said: “There must be some point of time when the character of land must be finally determined, and for the interest of all concerned there can be no better point to determine this question than at the time of issuing the patent. ” The learned judge then proceeds to show how disastrous to his section of the *619country any other ruling would be. The case of Davis v. Weibbold, supra, fully sustains the view that the land department is intrusted with the determination of the question, as to whether land is mineral or not. And shows that this is in accordance with the view in several cases in both state and federal courts, and in accordance with the view the land department has of its own powers and its practices. But while the land department is intrusted with these powers, still, if in determining these facts, as to whether land is mineral or not, it is imposed upon by fraud, or there has occurred a mistake, their determination may be set aside and the patent they have issued annulled. If the land was known to be mineral at the time of issuing of the patent by the grantee, it has been treated as fraud sufficient to annul the patent thereto. U. S. v. Rose, 11 Sawy. 83, 24 Fed. Rep. 196; U. S. v. Iron Silver Min. Co., 24 Fed. Rep. 568, 128 U. S. 673, 9 Sup. Ct. Rep. 195; Colorado Coal, etc., Co. v. U. S., 123 U. S. 307, 8 Sup. Ct. Rep. 131. In the case of Mullan v. U. S., 118 U. S. 271, 6 Sup. Ct. Rep. 1041, the supreme court set aside a patent for former coal-lands where there was no fraud practiced, but because there was a mistake in regard to the law as to coal-lands being included in the term “mineral lands.” In the case of McLaughlin v. U. S., 107 U. S. 526, 2 Sup. Ct. Rep. 802, the supreme court set aside a patent because it was known at the time the patent was issued, that the land embraced in the patent was mineral land, and hence the patent was issued through inadvertence and mistake and without authority of law. I have found no cases where the land department has passed upon the question of the character of land patented, that the patent has been sought to be set aside, except for some fraud practiced upon the land department, or there was some mistake, such as would entitle the United States to relief in a court of equity. If the land was not known to be mineral, no fraud was practiced in that department, and the title to such land was unassailable. Sedg. St. & Const. Law, 390. These were the reasons that induced the supreme court in Deffeback v. Hawke, supra, to declare if the land was not known to be mineral at. the date of the sale or issuing a patent, there was no cloud upon a patent title for such land purchased as agricultural. And this is the reason why the term “known mineral lands” was used. The same rules which apply to agricultural lands obtained under the homestead, pre-emption or town-site acts would undoubtedly apply in issuing patents to railroad lands. The case of Cowell v. Lammers, supra, was a patent for earned railroad lands. In the case of Denny v. Dodson, 13 Sawy. 68, 32 Fed. Rep. 899, the court said that a patent would identify the lands which are coterminous with the road completed, and in the case of Railroad Co. v. Price Co., supra, the supreme court said of patents to lands granted inpruesenti to railroads: “They would serve to identify the lands as coterminous with the road completed.” The land department is charged with the duty of issuing patents for earned railroad lands to plaintiff, and in so doing it must determine the character of the lands to which a patent is to issue, and as to whether they are such as are within the terms of the grant, and hence must determine as to whether they are mineral or not. *620Until a patent is issued these lands are not fully identified, and in any action concerning them the railroad company must resort to other evidence to identify them, and show that they are the lands granted. When a patent issues this will show that the land described in the same, are lands granted to the company, and no. other identification will be needed. And this patent only can be impeached by an action in equity brought by the government to set the same aside for fraud or on some other ground cognizable in a court of equity, and will prevail in any action against any one claiming by a junior title. Meader v. Norton, 11 Wall. 442.
I do not think congress intended to leave it always an open question to Le settled by the verdict of a jury as to whether or not any specific portion of an odd section within the limits of plaintiff’s grant were granted to it or not. But if the question for consideration is whether or not, a given piece of land was known to be mineral at the date of plaintiff’s grant, how is it to be otherwise determined? It cannot be supposed that the land department before it issues to plaintiff a patent for any tract of land is to enter upon the investigation as to whether it was known to be mineral or not on the 2d day of July, 1864. What means has the land department for entering upon such an investigation? If the grant attaches to all lands not known to be mineral at the date of the grant the determination of the land deioartment that any land was not known to be mineral at any date subsequent to the date of the grant, ought to have no effect upon the grant or any binding force upon any body. There was something said in the argument presented in this case that the grant of plaintiff would attach to all lands not known to be mineral at the time the line of plaintiff’s railroad was definitely fixed and a plat thereof filed in the office of the commissioner of the general land-office, and the grant of plaintiff received precision. This is not a doctrine I supposed, was contended for in any other case but the one at bar. It was not generally supposed that the case of Francoeur v. Newhouse, supra, maintained such a doctrine. The general scope of the opinion of the court in ruling upon the demurrer in that case leaves a very different impression. In that case, (14 Sawy. 355, 40 Fed. Rep. 620, 621,) the learned judge said:
“The parties to this grant, both the United States, and the grantee, must be presumed to have contemplated a grant in view of the condition of the lands as they were known or appeared to be at the time the grant took effect. * * * The conditions constituting the exception ought certainly to be as ascertainable at the time the grant takes effect, or they ought not to be operative. ”
Considering this language in connection with that used in the case of Railroad Co. v. Price Co., supra, and there cannot be much doubt as to its force. In that case the supreme court in construing a grant in terms similar to that of plaintiff’s said:
“The grant was therefore, until such location a float. But when the route of the road was definitely fixed the sections granted became susceptible of identification, and the title attached to them and took effect as of the date of the grant so as to cut off all intervening claims.”
*621The same language is used in Missouri, etc., Ry. Co. v. Kansas Pac. Ry. Co., 97 U. S. 491. In the light of these decisions it was natural to suppose the court had said the land should be viewed when considering this question, at the date of the grant. When that case came on for trial, the court instructed the jury that in his opinion the time when the land must be known to be mineral, to except it from the grant of the Central Pacific Railroad Company, must be, when the “grant attached,” and that was, “when the line of the road was definitely fixed.” This language is not in accordance, in my opinion, with the previous opinions of that learned judge, upon this subject, nor in accordance with that used in Denny v. Dodson, supra, where the court says: “The grant therefore is in the nature of a float, and the title does not become definitely attached to specific sections until they are capable of identification. But when they are once identified the title attaches as of the date of the grant.” Nor in accordance with that used by the supreme court, in the case of St. Paul, etc., R. Co. v. Northern Pac. R. Co., 11 Sup. Ct. Rep. 389, (not yet officially reported.) In that case the supreme court says: “The route at the time, not being determined, the grant was in the nature of a float, and the title did not attach to any specific sections until they were capable of identification, but when once identified, the title attached to them as of the date of the grant.”
If there is any legal difference between the term, “the title attached by virtue of the grant,” or “the grant attached,” I have been unable to discover it. As the grant was one in prsesenti it must have attached at its date, although the property conveyed by it was not identified, or described, until the route of plaintiff’s road was definitely fixed. It can hardly be contended that the title to land within plaintiff’s grant, concerning which there should arise no dispute as to its agricultural character, would attach as of the date of the grant, but that as to land which should be discovered to be mineral subsequent to the location of the fixed route of the road, it would attach when the line of that road should be definitely located, and not at the date of the grant. The act of fixing the definite line of plaintiff’s railroad had no tendency to determine or identify the nature of the odd sections within plaintiff’s grant, although it determined what odd sections were within the limits of that grant. This fixed route, was an object from which they could be ascertained, but not the character of these odd sections. The fixing of the definite line of plaintiff’s road, was its own act, and a matter which involved no action on the part of the government. How then can it be said that at this time, any department of the government determined whether any given piece of land was mineral or not, or it was known to be mineral, or there was reasonable ground for believing it mineral? The view that in construing plaintiff’s grant, we should insert into the same, “was known to be mineral,” or “there was reasonable ground for believing was mineral,” or “it was apparently mineral at the time the route of plaintiff’s road should be definitely fixed,” involves more difficulties than the first construction discussed. The land department has no means of determining such facts. The issue would still be an open one to be de*622termined by a jury. It seems to be contended tbat so much land might be found to be mineral within the limits of plaintiff’s grant as to render the same worthless. When such proves to be the fact, there will be an occasion for considering this question.
The question as to whether the terms of this grant to plaintiff should have been so specific as to fully identify all lands excepted from the grant to the end that it might appear what lands were granted to plaintiff, is not a matter for judicial, but legislative, consideration. If the grant is too indefinite, that is a matter between congress, who made the grant, and plaintiff, who accepted it. If the terms of the grant do not fully identify the lands embraced, or sought to be embraced in a legislative grant, a court has no right to supply terms to remove the difficulty. As I have before shown, there are no implications to be indulged in, when construing a legislative grant. In interpreting a statute, a court ought not to consider what reasonable men should have intended when acting in a legislative capacity, but what they did intend, by the language used. Said the learned Justice Field, in Hadden v. Collector, 5 Wall. 107:
“What is termed the policy of the government with reference to any particular legislation, is generally a very uncertain tiling upon which all sorts of opinions, each varient from the other may be formed by different persons. It is a ground much too unstable upon which to rest the judgment of the court in the interpretation of statutes.”
When the language of a statute is free from .ambiguity, the court has no right to consider the consequences of the act. The business of a court is not to improve, but interpret a statute. Endl. Interp. St. p. 9, § 6.
It appears to me, that the learned circuit judge, in this case has allowed himself to consider too much the consequences of interpreting the statute under consideration according to its terms, rather than the meaning of those terms. Consequences should be in the mind of the legislature. But if we are to consider the consequences of a certain interpretation, it does seem to me that the construction, that the land must be considered at the time of the definite location of the road, as to whether it is known to be mineral, or it is apparently mineral, or there is reasonable ground for believing it to be mineral, would result in about as much dispute as to land-titles within plaintiff’s grant, as any other construction that could be made. As I understand the learned circuit judge, he does not say, that the land must be known to be mineral by any particular person, or any one person must have reasonable ground for believing it to be mineral, or it must be apparently mineral to any one person at the time the definite route of the road is fixed, but if upon inspection by any experienced person, such would be found to be the condition of the land, it should be classed as mineral. Some of our experienced prospectors have great confidence in their ability to determine whether or not land is apparently mineral from a very casual observation of the same. In questions arising upon disputes upon this point their services would be in great demand. The surest means of quieting titles would appear to be, the determining the question of the mineral character *623of the land upon issuing of patents to the same. As I have said, this would be conclusive upon all subsequent purchasers. It is perhaps true, that if it was determined that land was mineral, which was in fact agricultural, the railroad company would not be precluded thereby, as it is a prior, not a subsequent purchaser, to the issuing of the patent. But there would not be ás much litigation arising from this source, nor so much anxiety about titles therefrom, as from the construction that would leave it an open question as to whether land was known to be mineral, or there was reasonable ground for believing it mineral, at the time the route of the road should be definitely fixed. I do not think it can be maintained, that a patent would determine these questions. It could only determine the nature of the land at the date it is awarded.' The land department has always acted upon this theory. For more than 20 years it has been the practice of the land department, to recognize mineral locations and issue patents for mineral land found within the limits of the Northern Pacific Railroad Company’s grant upon odd sections which have been discovered to be such since the date of that grant, and for about 10 years since the date of the definite fixing of the route of plaintiff’s road, sometimes these patents have issued without any reference as to whether they were for lands upon odd, or even sections, the general surveys of the government not having extended to such locations. The land department, has thus left it to the prospecting miner, up to this date, to identify the mineral lands which are excepted and excluded from plaintiff’s grant. Until patents are issued which will identify the lands granted to plaintiff, the government can perform any acts it may think necessary to enable it to identify the mineral lands excepted from plaintiff’s grant, and the government can avail itself, of all information given it, even by prospecting miners, which has resulted in disclosing and identifying mineral lands within the limits of plaintiff’s grant. A long and uninterrupted practice under a statute, by the officers of the executive department of the government who are compelled to act under it, is entitled to great weight in construing it, and in cases of doubt is controlling. McKeen v. Delancy, 5 Cranch, 22; U. S. v. Graham, 110 U. S. 219, 3 Sup. Ct. Rep. 582; The Laura, 114 U. S. 411, 5 Sup. Ct. Rep. 881; Brown v. U. S., 113 U. S. 568, 5 Sup. Ct. Rep. 648; Peabody v. Stark, 16 Wall. 240.
The action of the land department, which has been called upon to act under the land laws of the United States, shows that it has never considered that lands which were not known to be mineral at the date of plaintiff’s grant, or at the time the route of its road -was definitely fixed passed with it. It has recognized the location for mining purposes upon mineral lands upon odd sections which has been discovered to be mineral since the date of that grant, and since the date of the fixing of the definite route of plaintiff’s road, and as I have said, has not hesitated to award patents for such mineral claims. Some of the most valuable mining properties in this state are upon odd sections of land within plaintiff’s grant, the mineral character of which was discovered since the said dates. The filing of the list by plaintiff of the lands claimed by it. and *624for which it desired a patent, in my judgment, constitutes no element in determining the question at issue. That was the act of plaintiff, and no .action which would amount to a determination of the character of the land claimed, appears to have been taken by the land department, and there was no law authorizing such action in filing a list of lands by plaintiff.
For these reasons, I hold that the defendants having discovered that the premises in dispute were mineral land, had a right to locate them as .such, and that they are not lands granted to plaintiff, and that the demurrer of defendants ought to have been sustained to plaintiff’s complaint.